EMPLOYMENT AGREEMENT

This Agreement, dated December 17, 2001, is between Wild Oats Markets, Inc., a
Delaware corporation (the "Company") and Edward F. Dunlap ("Executive").

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. Employment. The Company agrees to employ Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for a one-year period beginning on the date hereof (the "Initial
Employment Period"). The term of this Agreement shall be renewed on the
anniversary of the date Executive commenced employment for successive one year
periods unless the Company shall provide notice to the Executive, given within
60 days prior to the anniversary date of the Executive's employment, that the
Company has elected not to renew this Agreement.

2. Position and Duties. During the Employment Period, Executive shall serve as
Chief Financial Officer of the Company at its headquarters in Boulder, Colorado,
under the supervision and direction of the Company's Chief Executive Officer.
Executive shall carry out the customary functions of his position as determined
by the Company, and perform such tasks and responsibilities as requested by the
CEO. Executive shall devote his best efforts and full business time and
attention (except for permitted vacation periods and periods of illness or other
incapacity as provided for herein) to the business and affairs of the Company
and its subsidiaries. Executive shall perform his duties and responsibilities to
the best of his abilities in a diligent, trustworthy, businesslike and efficient
manner.

3. Salary, Bonus, Options and Benefits. (a) During the Employment Period,
Executive's gross base salary (the "Base Salary") shall initially be $260,000.00
per annum, which salary shall be payable in regular installments in accordance
with the Company's general payroll practices as in place from time to time. Any
adjustment in Executive's compensation shall be determined by the CEO or the
Compensation Committee of the Board in their sole discretion. All payments of
compensation hereunder shall be subject to federal, state and other withholding
taxes as required by applicable law and the Company's general payroll policies
as in effect from time to time.

(b) The Company shall reimburse the Executive for a reasonable amount approved
by the Chief Executive Officer for (i) temporary housing costs, (ii) any amounts
paid by Executive to his current landlord to terminate any lease to which
Executive is bound for his primary residence as of the date of this Agreement,
(iii) moving expenses incurred, and (iv) the cost of storage of the Executive's
household goods pending his purchase of a permanent residence in Colorado. Any
amounts paid to Executive under this provision shall be increased for the
effective tax rate paid by Executive on such amounts.

(c) During the Employment Period, Executive shall be entitled to participate in
all of the Company's employee benefit programs for which senior executive
employees of the Company are generally eligible as in effect from time to time.
Executive shall be entitled to three weeks' paid vacation per year in accordance
with the Company's policies. Any payments of benefits payable to Executive
hereunder in respect of any calendar year during which Executive is employed by
the Company for less than the entire such year shall, unless otherwise provided
in the applicable plan or arrangement or required by applicable law, be prorated
in accordance with the number of days in such calendar year during which
Executive is employed.

(d) The Executive shall be granted stock options, pursuant to a separate plan to
be established pursuant to certain exemptions promulgated under the NASDAQ
Marketplace Guidelines as an incentive to executives for the inducement to enter
employment, for 120,000 shares of the Company's common stock. The exercise price
shall be the price as set by the Compensation Committee of the Company's Board
of Directors at its next regularly scheduled board meeting. The options shall
vest 25% after the first year of employment, and 6.25% per quarter thereafter.
The options shall have a 10-year term. The options shall be terminable
immediately upon termination of the Executive's employment for cause, and 30
days after termination without cause. The options shall have such additional
terms as shall be established by the Chief Executive Officer or the Compensation
Committee of the Board of Directors.

(e) The Executive may be entitled to a yearly bonus of up to 75% of his annual
compensation, provided that the Executive meets such goals as shall be set for
the Executive by the Chief Executive Officer or the Board of Directors or both,
and further provided that the Executive is currently employed by the Company at
the time any bonus would be payable. The Company agrees that during the
Executive's first year of employment, provided that at the time bonuses may be
payable the Executive is still currently employed by the Company, the Executive
shall receive a minimum bonus of $75,000, payable $25,000 on June 11, 2002, and
the remainder payable within 30 days of the anniversary of the Executive's
commencement of employment with the Company. In addition, upon execution of this
Agreement and commencement of work by the Executive at the Company's home
offices, the Executive shall receive a sum, equal to one month's salary, to
cover incidental expenses incurred by Executive in commencing work for the
Company.

4. Term. (a) The Initial Employment Period shall be subject to earlier
termination (1) by reason of Executive's death or disability (as defined below),
(2) for Cause (as defined herein), (3) without Cause, or (4) by written
resignation of the Executive.

(b) If the Initial Employment Period is terminated by reason of Executive's
termination without Cause during the first 12 months thereof (which shall not be
extended by any renewal of this Agreement), Executive shall be entitled to
receive his then effective Base Salary for a 12-month period. If the Executive's
employment is terminated after the first 12 months thereof by reason of
Executive's termination without Cause, Executive shall be entitled to receive
his then effective Base Salary for a period of months, not to be less than six
nor more than 12 months, which is determined by subtracting from 12 months the
number of full months after the end of the first 12 months of the Initial
Employment Period during which the Executive remained employed. (For example, if
the Executive was terminated three and one-half months following the end of the
Initial Employment Period, the Executive would be entitled to (12 -  3) = 9
months of severance.) Such amounts shall be payable in equal biweekly
installments, subject to all applicable deductions, in accordance with the
Company's normal payroll schedule. Notwithstanding anything to the contrary
herein, no renewal of the term of Executive's employment shall increase the
number of months of severance to which the Executive may be entitled.

(c) For purposes of the foregoing, "Cause" shall mean (1) a material breach by
the Executive of the Executive's obligations of confidentiality or loyalty; (2)
the Executive's willful and repeated failure to comply with the lawful
directives of the Chief Executive Officer or Board of Directors of the Company;
(3) negligence or willful misconduct by the Executive in the performance of the
Executive's duties to the Company; (4) the commission by the Executive of an act
(including, but not limited to, a felony or a crime involving moral turpitude)
causing material harm to the standing and reputation of the Company, as
determined in good faith by the CEO or the Board; (5) misappropriation, breach
of trust or fraudulent conduct by the Executive with respect to the assets or
operations of the Company or any of its subsidiaries; (6) the continued use by
the Executive after notice from the Chief Executive Officer of alcohol or drugs
to an extent that, in the good faith determination of the Chief Executive
Officer or Board, interferes with the performance by the Executive of the
Executive employment responsibilities; (7) the threat by the Executive to cause,
or the actual occurrence of, damage to the relations of the Company or any of
its subsidiaries with customers, suppliers, lenders, advisors or employees which
damage is adverse to the business or operations of the Company or any of its
subsidiaries; or (8) continued unauthorized absence from work. Termination
without Cause shall not include termination by voluntary resignation, death or
disability, and no severance amounts shall be payable upon the occurrence of any
of the foregoing.

(d) Except as expressly set forth in this Section, all compensation and other
benefits shall cease to accrue upon termination of Executive's employment. Upon
termination of the Executive's employment for any reason, Executive shall be
deemed to have resigned from all offices and directorships, if any, then held
with the Company or any of its subsidiaries or other affiliates.

 

5. Confidential Information; Company Property. Executive acknowledges that the
information, observations and data obtained by him while employed by the Company
and its subsidiaries concerning the business or affairs of the Company, its
subsidiaries and any predecessor to the business of the Company that are not
generally available to the public other than as a result of breach of this
Agreement by Executive ("Confidential Information") are the property of the
Company and its subsidiaries. Executive agrees that he shall not disclose to any
unauthorized person or use for his own account any Confidential Information
without the prior written consent of the Company unless, and in such case only
to the extent that, such matters become generally known to and available for use
by the public other than as a result of Executive's acts or omissions to act.
Notwithstanding the foregoing, in the event Executive becomes legally compelled
to disclose Confidential Information pursuant to judicial or administrative
subpoena or process or other legal obligation, Executive may make such
disclosure only to the extent required, in the opinion of counsel for Executive,
to comply with such subpoena, process or other obligation. Executive shall, as
promptly as possible and in any event prior to the making of such disclosure,
notify the Company of any such subpoena, process or obligation and shall
cooperate with the Company in seeking a protective order or other means of
protecting the confidentiality of the Company Information. Executive shall
deliver to the Company at the termination of the Employment Period, or at any
time the Company may reasonably request, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) containing, relating to, or derived from the Confidential Information
or the business of the Company or its subsidiaries which he may then possess or
have under his control. Executive agrees that he will not retain after the
termination of the Employment Period any copies of any Confidential Information
including, without limitation, any software, documents or other materials
originating with and/or belonging to the Company or any Subsidiary of the
Company.

6. Non-Compete; Non-Solicitation. (a) Executive acknowledges that in the course
of his employment with the Company he will become familiar with the Company's
trade secrets and with other confidential information concerning the Company and
its predecessors and that his services have been and will be of special, unique
and extraordinary value to the Company. Executive agrees that, during the period
in which Executive is receiving compensation hereunder and for a period of three
years following termination of Executive's employment with the Company for any
reason (the "Non-Compete Period"), he shall not directly or indirectly own,
manage, control, participate in, consult with, render services for, or in any
manner engage in the operation of any supermarket, food store or retailer of
health and beauty aids with retail locations located within a ten mile radius of
any store operated (defined herein as current stores or stores for which leases
have been signed as of the date of termination) by the Company or its
subsidiaries as of the date of termination of Executive's employment with the
Company. In addition, Executive acknowledges that he shall not accept employment
in any managerial or consulting capacity with Whole Foods Markets, Inc. or any
successor to or subsidiary or affiliate of such company during the Non-Compete
Period. Such Non-Compete Period shall terminate immediately at such time as the
Company and its subsidiaries no longer operate supermarkets or food stores.
Nothing herein shall prohibit Executive from being a passive owner of not more
than 1% of the outstanding stock of another corporation, so long as Executive
has no active participation in the management or the business of such
corporation.

(b) During the Non-Compete Period, Executive shall not directly or indirectly
(1) induce or attempt to induce any employee of the Company or any subsidiary of
the Company to leave the employ of the Company or such subsidiary, or in any way
interfere with the relationship between the Company or any such subsidiary and
any employee thereof; (2) induce or attempt to induce any customer, supplier,
licensee or other business relationship of the Company or any subsidiary of the
Company to cease doing business with the Company or such subsidiary, or in any
way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company or any such subsidiary; or (3)
make an oral or written disparaging statement, comment or remark about the
Company or any of its subsidiaries to any employee, customer, supplier, licensee
or other business relationship of the Company or any of its subsidiaries or to
or for the intended use of any member of the press.

7. Employment-At-Will. It is understood and agreed that this Agreement
constitutes employment-at-will and that notwithstanding (i) any general or
specific policies (whether written or oral) of the Company relating to the
employment or termination of its employees, (ii) any statements made to
Executive, whether made orally or contained in any document, pertaining to
Employee's relationship with the Company, or (iii) assignment of Cause by the
Company, the Company reserves the right to terminate the employment of Executive
by the Company in which event Executive's sole remedy shall be to receive
certain payments and other benefits upon the terms and subject to the conditions
provided for herein.

 

8. Enforcement. It is the express intention of the parties that this Agreement
be enforced to the fullest extent permitted by applicable law in order to give
full effect to the agreements reached herein. Accordingly, if at the time of
enforcement of Sections 5 or 6 a court holds that the restrictions stated herein
are unreasonable under the circumstances then existing, the parties hereto agree
that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area. Because
Executive's services are unique and because Executive has access to Confidential
Information, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement. In the event of a breach or threatened
breach of this Agreement, the Company, its subsidiaries and their respective
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violation of, the provisions hereof (without posting a bond or other
security). Sections 5 and 6 shall survive and continue in full force and effect
in accordance with their terms notwithstanding any termination of the Employment
Period.

9. Notices. All notices or other communications to be given or delivered under
or by reason of the provisions of this Agreement will be in writing and will be
deemed to have been given when delivered personally, one business day following
when sent via a nationally recognized overnight courier, or when sent via
facsimile confirmed in writing to the recipient. Such notices and other
communications will be sent to the addresses indicated below:

To the Company: To Executive: Wild Oats Markets, Inc _________________ 3375
Mitchell Lane  _________________ Boulder, CO 80301  _________________ Attention:
Chief Executive Officer   With a copy to: General Counsel  

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

10. Miscellaneous. Any provision of this Agreement may be amended or waived only
with the prior written consent of the Company and Executive. This Agreement
shall be governed by and construed in accordance with the domestic laws of the
State of Colorado without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Colorado or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Colorado.

 

11. Dispute Resolution Process. The parties hereby agree that, in order to
obtain prompt and expeditious resolution of any disputes under this Agreement,
each claim, dispute or controversy of whatever nature, arising out of, in
connection with, or in relation to the interpretation, performance or breach of
this Agreement (or any other agreement contemplated by or related to this
Agreement or any other agreement between the Company and Executive), including
without limitation, any claim based on contract, tort or statute, or the
arbitrability of any claim hereunder (a "Claim"), shall be settled, at the
request of any part of this Agreement, by final and binding arbitration
conducted in Denver, Colorado. All such Claims shall be settled by one
arbitrator in accordance with the Commercial Arbitration Rules then in effect of
the American Arbitration Association. Such arbitrator shall be provided through
the CFR Institute for Dispute Resolution ("CFR") by mutual agreement of the
parties, provided that, absent such agreement, the arbitrator shall be appointed
by CFR. In this event, such arbitrator may not have any pre-existing, direct or
indirect relationship with any party to the dispute. Each party hereto expressly
consents to, and waives any future objection to, such forum and arbitration
rules. Judgment upon any award may be entered by any state or federal court
having jurisdiction thereof. Except as required by law (including, without
limitation, the rules and regulations of the Securities and Exchange Commission
and the Nasdaq Stock Market, if applicable), neither party nor the arbitrator
shall disclose the existence, content, or results of any arbitration hereunder
without the prior written consent of all parties. Except as provided herein, the
Federal Arbitration Act shall govern the interpretation, enforcement and all
proceedings pursuant to this Section. Adherence to this dispute resolution
process shall not limit the right of the Company or Executive to obtain any
provisional remedy, including without limitation, injunctive or similar relief
set forth above, from any court of competent jurisdiction as may be necessary to
protect their respective rights and interests pending arbitration.
Notwithstanding the foregoing sentence, this dispute resolution procedure is
intended to be the exclusive method of resolving any Claims arising out of or
relating to this Agreement. The arbitration procedures shall follow the
substantive law of the State of Colorado, including the provisions of statutory
law dealing with arbitration, as it may exist at the time of the demand for
arbitration, insofar as said provisions are not in conflict with this Agreement
and specifically excepting therefrom sections of any such statute dealing with
discovery and sections requiring notice of the hearing date by registered or
certified mail.

Executed on the date set forth above.

COMPANY:

WILD OATS MARKETS, INC.

 

 

By /s/ Freya R. Brier

 

EXECUTIVE:

 

 

By /s/ Edward F. Dunlap

Edward F. Dunlap

 

 